Citation Nr: 1145556	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-19 782A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to April 7, 2006 for the grant of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to April 7, 2006 for the grant of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1984 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In an October 2011 brief, the Veteran's representative raised the issue of clear and unmistakable error (CUE) in a March 1992 rating decision.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

A February 2009 statement of the case (SOC) addressed the question of entitlement to a compensable initial rating for bilateral hearing loss.  There is no indication in the file that has been made available to the Board that a substantive appeal was thereafter filed.  The issue is, therefore, not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for bilateral hearing loss was denied by an April 2003 rating decision; the Veteran did not appeal.

2.  The Veteran did not file an application to reopen the bilateral hearing loss claim until April 7, 2006.

4.  The Veteran first filed a claim of entitlement to service connection for tinnitus on April 7, 2006.


CONCLUSIONS OF LAW

1.  An April 2003 RO decision, which denied entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  The assignment of an effective date earlier than April 7, 2006 for the award of service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

3.  The assignment of an effective date earlier than April 7, 2006 for the award of service connection for tinnitus is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  See 38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  See 38 U.S.C.A. § 5103A (West 2002 & West Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The Board finds that all notification action needed to make a decision as to the claims for earlier effective dates has been accomplished.  Through a June 2006 notice letter, the Veteran was notified of the information and evidence necessary to substantiate his claims.  The notice letter informed the Veteran of the general criteria for assigning effective dates.  The June 2006 notice letter also satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Consequently, a remand for further VCAA notification is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the effective date issues on appeal.  The outcome of this appeal turns on a determination as to the date that a claim of service connection was filed based on information and evidence that has already been associated with the claims file.  There is no need for a medical examination and or opinion.  There is no suggestion that additional evidence, relevant to this matter, exists and can be procured.  No further development action is required.

II.  Bilateral Hearing Loss

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2011); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

With respect to service connection claims that are granted following the submission of new and material evidence, governing regulation provides that the effective date of the award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r) (2011).

38 C.F.R. § 3.156(c)(1) provides that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."

Pursuant to 38 C.F.R. § 3.156(c)(2), "paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other source."

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2011).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2011).

The Veteran served on active duty from October 1984 to February 1988.  In January 1991, he filed a claim of entitlement to service connection for "loss of hearing, both ears."  Then-available service treatment records were limited to dental x-rays and a January 1988 Application for Retention Period of Service Date.  The January 1988 memorandum noted that the Veteran had a Medical Board in November 1987 for a diagnosis of bilateral high frequency sensorineural hearing loss.  The Veteran was afforded a VA examination in April 1991 which revealed bilateral sensorineural hearing loss.  In a December 1991 rating decision, the RO denied entitlement to service connection for bilateral hearing loss.  The Veteran was notified of the decision in a January 1992 letter.  The Veteran did not appeal.

Additional service treatment records were associated with the claims folder in March 1992.  The RO reviewed the records, which were limited to the service computation data, and declined to reopen the Veteran's service connection claim in a rating decision dated in March 1992.  The Veteran was notified of this decision in a letter dated in March 1992, but he did not appeal the determination.

In June 2002, the Veteran filed to reopen his hearing loss claim.  He was provided with VCAA notice in December 2002.  The Veteran's complete service treatment records were associated with the claims folder in March 2003.  The claim to reopen was denied in an April 2003 rating decision and the Veteran was notified of this denial in an April 2003 letter.  He did not appeal.

On April 7, 2006, the Veteran filed an application to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss.  The RO ultimately reopened and granted the claim in a September 2007 rating decision.  A noncompensable disability evaluation was assigned, effective from April 7, 2006.  This appeal followed.

The RO has assigned an effective date of April 7, 2006, for the grant of service connection for bilateral hearing loss.  As indicated above, that date was assigned based on the date of the claim to reopen.  The Veteran seeks an earlier effective date.

Based upon a complete review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of April 7, 2006, is the earliest effective date assignable for the award of service connection for bilateral hearing loss.

As indicated above, the Veteran was initially denied service connection for bilateral hearing loss in a December 1991.  He was notified of that decision and of his appellate rights; however, he did not appeal.  His claim was again denied in March 1992 and April 2003.  He did not appeal either decision and each became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1104 (2011).

The Board has thoroughly reviewed the record and can identify no communication from the Veteran that would constitute a notice of disagreement as to the December 1991, March 1992, or April 2003 rating decision.  The fact that service connection for bilateral hearing loss was previously denied in December 1991, March 1992, and April 2003 does not entitle the Veteran to an earlier effective date with regard to his present claim.  

The Board has considered the application of 38 C.F.R. § 3.156(c)(3) which indicates that "[a]n award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the previously decided claim."

It is undisputed that the Veteran's complete service treatment records were not associated with the claims folder at the time of the December 1991 rating decision.  Additionally, the service treatment records associated with the claims folder in March 1992 were also incomplete as such records were limited service computation data, including the Veteran's enlistment forms and enlistment examination.  Review of the claims folder reveals that the Veteran's service treatment records were not associated with the VA claims folder until March 2003, after the Veteran filed his December 2002 claim to reopen.  Moreover, the RO specifically identified the service treatment records as being available in its April 2003 decision.  A form reflecting receipt of the records in March 2003 was also made a part of the file.

Accordingly, the April 2003 rating decision was issued after receipt of the service treatment records.  No additional service treatment records were added to the claims folder prior to the September 2007 rating decision that granted service connection.  Consequently, while the April 2003 rating decision may be characterized as a "reconsideration" of the prior denials in accordance with 38 C.F.R. § 3.156(c), the provisions of § 3.156(c) do not provide a basis for finding that the April 2003 rating decision was not final.  

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  The Board has reviewed the record and can identify no communication from the Veteran that may be considered to be a claim of entitlement to service connection for bilateral hearing loss following the final denial in April 2003 and prior to the date the claim was received (April 7, 2006).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).

The Veteran's representative has asserted that a March 7, 2006 VA audiology treatment note should constitute an informal claim of entitlement to service connection for bilateral hearing loss because the record identifies the Veteran's intention to file a bilateral hearing loss claim.  See the Appellant's Brief dated October 2011.  The Board has considered whether this VA treatment record notation may be considered to be an informal claim for benefits under 38 C.F.R. § 3.157; however, 38 C.F.R. § 3.157 does not avail the Veteran.  Under § 3.157(a), a report of examination or hospitalization may be accepted as an informal claim for benefits if it meets the requirements of § 3.157(b).  38 C.F.R. § 3.157(b) provides:  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of [evidence listed under (b)(1), (2), or (3)] will be accepted as an informal claim for increased benefits or an informal claim to reopen.  In the instant case, there was never a prior allowance as to the bilateral hearing loss claim.  As such, 38 C.F.R. § 3.157 is not for application.

Finally, the Veteran is contending that his bilateral hearing loss symptomatology began during service and continued thereafter and, as such, service connection should be granted beginning the day following discharge.  This amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran experienced hearing loss prior to the assigned effective date.  That he did was evidence that provided a basis for the grant of service connection.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to April 7, 2006.

In conclusion, for the reasons and bases set forth above, the Board finds that the effective date for the grant of service connection for bilateral hearing loss is no earlier than the currently assigned date of April 7, 2006.  Accordingly, the benefit sought on appeal is denied.  (This decision does not address the merits of any claim of clear and unmistakable error in a prior rating decision.)

III.  Tinnitus

The RO has assigned an effective date of April 7, 2006, for the grant of service connection for tinnitus based on the Veteran filing a claim of entitlement to service connection on that date.  The Veteran seeks an earlier effective date and appears to contend that he has suffered from tinnitus since his military service.  See, e.g., the Appellant's Brief dated October 2011.

Based upon a complete review of the evidence on file, and for reasons expressed below, the Board finds that the currently assigned effective date of April 7, 2006, is the earliest effective date assignable for the award of service connection for tinnitus.

As has been discussed above, the assignment of an effective date for service connection is in essence governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  The Board's inquiry is thus limited to when a claim of entitlement to service connection for tinnitus was filed after the Veteran separated from military service in February 1988.

The Board has reviewed the record and cannot identify any communication from the Veteran that may be considered a claim for service connection for tinnitus prior to April 7, 2006.  See Servello, supra (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The record does not contain any statement dated earlier than April 7, 2006, indicating an intent to pursue a claim of service connection for tinnitus.

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2011); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether 'formal' or 'informal,' must be in writing in order to be considered a 'claim' or 'application' for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

An informal claim is any communication indicating an intent to appy for one or more benefits, and must identify the benefit sought.  See 38 C.F.R. § 3.155(a) (2011).  Such a communication may be from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim."

Another potentially applicable regulation is 38 C.F.R. § 3.157 (2011), which provides that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of claim in certain circumstances.

The Veteran essentially argues that the VA treatment/examination records which document his tinnitus symptomatology should constitute an informal service connection claim pursuant to 38 C.F.R. § 3.157.  The Board recognizes that an April 1991 VA examination report documented a diagnosis of tinnitus.  The Board has therefore considered whether this may be considered to be an informal claim for benefits under 38 C.F.R. § 3.157.  It may not.

The evidence of record shows that the Veteran submitted claims of entitlement to service connection for bilateral hearing loss and "chip bone" of the right ankle in January 1991.  Thus, it can be concluded that the Veteran knew how to submit a claim for the benefits he desired.  Critically, he did not assert a tinnitus claim at that time, or at any until April 2006.

The evidence of record does not support the Veteran's contentions that he intended to apply for service connection for tinnitus at any time prior to April 7, 2006.  There is no objective evidence of any submission from the Veteran declaring an intention to seek service connection for tinnitus prior to April 2006.

As noted, 38 C.F.R. § 3.157 does permit consideration of medical reports to service as a claim for benefits in certain circumstances.  None of those circumstances applies in this case.  The Veteran had never sought service connection for tinnitus prior April 2006, thus there was no grant and no prior denial such that 38 C.F.R. § 3.157(b) would be for application.  See Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).  In fact, the Brannon decision held that the mere diagnosis of a condition does not establish the intent of the Veteran to seek service connection for that condition.  See MacPhee, 459 F.3d at 1326 (holding that an informal claim under 38 C.F.R. § 3.157(b)(1) is a claim to increase or reopen a disability determination).  There was no claim for increase or prior denial to reopen as to the tinnitus claim.

The Board finds that there is no credible evidence of record of an informal or formal claim for service connection for tinnitus being submitted at any time prior to the Veteran's submission of April 6, 2007.  The Veteran's claim for an effective date earlier than April 6, 2007 for the grant of service connection for tinnitus must be denied.

As with the hearing loss claim, the Veteran appears to be arguing that the symptomatology of his tinnitus began during service and continued thereafter, and as such, service connection should be granted beginning the day following discharge.  However, the regulations provide that the effective date of an award of disability compensation shall be the day following separation from active service, if a claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of claim, or date entitlement arose whichever was later.  See 38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).  As previously noted, the Veteran separated from service in February 1988, and a claim for service connection for tinnitus was not received until April 7, 2006.  As such, he is not entitled to an effective date from the date of his separation from service.

The Board does not dispute that the Veteran experienced tinnitus prior to the assigned effective date of service connection.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to April 7, 2006.

In conclusion, for the reasons and bases set forth above, the Board finds that April 7, 2006, is the correct date for the grant of service connection for tinnitus.  Accordingly, entitlement to an earlier effective date must be denied.


ORDER

Entitlement to an effective date earlier than April 7, 2006 for the award of service connection for bilateral hearing loss is denied.

Entitlement to an effective date earlier than April 7, 2006 for the award of service connection for tinnitus is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


